
	
		III
		112th CONGRESS
		2d Session
		S. RES. 557
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Kerry (for himself,
			 Mr. Lugar, Mrs.
			 Feinstein, Mr. Leahy,
			 Mr. Udall of Colorado,
			 Mr. Lieberman, Mr. Kirk, Mr.
			 McCain, and Mrs. Boxer)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			September 19, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the contributions of Lodi Gyaltsen
		  Gyari as Special Envoy of His Holiness the Dalai Lama and in promoting the
		  legitimate rights and aspirations of the Tibetan people.
	
	
		Whereas Lodi Gyaltsen Gyari, who was born in Nyarong, Kham
			 in 1949, was recognized according to Tibetan Buddhist tradition as a
			 reincarnate lama and began his monastic studies at 4 years of age in Lhumorhab
			 Monastery, which was located in what is now Kardze Prefecture, Sichuan
			 Province;
		Whereas, in 1958, 9-year-old Lodi Gyari fled Nyarong with
			 his family to avoid pursuit by the Chinese People’s Liberation Army and was
			 said to have led his group to safety in India through prayer and
			 divinations;
		Whereas Lodi Gyari, as a young man in India, began a
			 career-long commitment to the Tibetan struggle against Chinese oppression in
			 Tibet, becoming editor for the Tibetan Freedom Press, founder of the Tibetan
			 Review, the first English language journal published by Tibetans in exile, and
			 a founding member of the Tibetan Youth Congress;
		Whereas Lodi Gyari served as a civil servant in the
			 Central Tibetan Administration of His Holiness the Dalai Lama, as Chairman of
			 the Tibetan Parliament in exile, and as a Deputy Cabinet Minister for the
			 Departments of Religious Affairs and Health and Cabinet Minister for the
			 Department of Information and International Relations;
		Whereas, in 1991, Lodi Gyari moved to the United States in
			 the capacity of Special Envoy of His Holiness the Dalai Lama and was soon after
			 selected to be President of the International Campaign for Tibet;
		Whereas, for 3 decades, Lodi Gyari has met with leaders
			 and diplomats of governments around the world and with Members of the United
			 States Congress and parliaments of other nations—
			(1)to explain the
			 Tibetan position with regard to engagement with China;
			(2)to urge
			 supportive strategies and policies from governments;
			(3)to explain the
			 Dalai Lama’s Middle Way philosophy of seeking genuine autonomy for
			 Tibet within the People’s Republic of China that contributes to harmony between
			 the Tibetan and Chinese peoples; and
			(4)to promote
			 Tibetan statecraft as the Dalai Lama’s senior ambassador-at-large;
			Whereas, during his time as Special Envoy based in
			 Washington, DC, Congress approved many policy and programmatic measures on
			 Tibet, which served to institutionalize the Tibet issue within the Government
			 of the United States, most notably the establishment of a Special Coordinator
			 on Tibetan Issues within the Department of State and support for Tibetan
			 refugees;
		Whereas, in 1999, Lodi Gyari became a United States
			 citizen;
		Whereas in May 1998, His Holiness the Dalai Lama
			 authorized Special Envoy Lodi Gyari to be the principal person to reestablish
			 contact with the Chinese government on the Tibetan issue;
		Whereas, between September 2002 and January 2010, Lodi
			 Gyari led the Dalai Lama’s negotiating team in 9 formal rounds of meetings with
			 Chinese officials with tireless drive and immense skill, winning the respect of
			 the international community;
		Whereas Lodi Gyari presented the Chinese government with
			 the Memorandum on Genuine Autonomy for the Tibetan People and its accompanying
			 Note, thus detailing the Tibetan side’s vision for a political solution for
			 Tibet consistent within the framework of the Chinese constitutional and laws on
			 autonomy;
		Whereas Lodi Gyari, in service to the Dalai Lama, came to
			 represent in national capitals around the world, the great hope and conviction
			 that the rights of Tibetans could be protected and their repression could be
			 ended.
		Whereas, in the personally and professionally difficult
			 task of representing Tibetan interests in dialogue with the People’s Republic
			 of China, Lodi Gyari demonstrated spirit, intelligence, and extraordinary tact,
			 and brought civility, reason and a measure of mutual understanding to the
			 Tibetan-Chinese relationship;
		Whereas Lodi Gyari has credited the far-sighted wisdom of
			 His Holiness the Dalai Lama in empowering the Tibetan people by his devolution
			 of his political authority to an elected Tibetan leadership; and
		Whereas, Lodi Gyari resigned his position, effective June
			 1, 2012, in the context of the deteriorating situation inside Tibet, including
			 increasing incidents of Tibetan self-immolations, and expressing deep
			 frustration over the lack of positive response from the Chinese side in their
			 nearly 10-year dialogue, and in respect for the process of the devolution of
			 political power to the elected Tibetan leaders.
		Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 service of Lodi Gyaltsen Gyari as Special Envoy of His Holiness the Dalai
			 Lama;
			(2)commends the
			 achievements of Lodi Gyaltsen Gyari in building an international coalition of
			 support for Tibet that recognizes—
				(A)the imperative to
			 preserve the distinct culture and religious traditions of Tibet; and
				(B)that the Tibetan
			 people are entitled under international law to their own identity and dignity
			 and genuine autonomy within the People’s Republic of China that fully preserves
			 the rights and dignity of the Tibetan people;
				(3)acknowledges the
			 role of Lodi Gyaltsen Gyari, as a naturalized United States citizen, to
			 promoting understanding in the United States of the Tibetan people, their
			 culture and religion, and their struggle for genuine autonomy, human rights,
			 dignity, and the preservation of unique linguistic, cultural, and religious
			 traditions; and
			(4)strongly supports
			 a political solution for Tibet within the People's Republic of China that
			 satisfies the legitimate grievances and aspirations of the Tibetan
			 people.
			
